Citation Nr: 0406340	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.  

This matter arises from a November 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence to reopen a previously denied claim for service 
connection for paranoid schizophrenia had not been submitted.  


FINDINGS OF FACT

1.  The RO denied reopening the previously denied claim of 
entitlement to service connection for paranoid schizophrenia 
when it issued an unappealed rating decision in September 
1999.  

2.  Evidence received since the September 1999 decision bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative nor cumulative in nature 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran was hospitalized for a psychiatric disorder 
during his active service.  

4.  The probative and competent medical evidence of record 
establishes that the veteran's currently diagnosed paranoid 
schizophrenia had its onset during active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1999 rating 
decision wherein the RO denied entitlement to service 
connection for paranoid schizophrenia is new and material, 
and the veteran claim for such benefit is reopened.  
38 U.S.C.A. §§  5104, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).  

2.  Paranoid schizophrenia was incurred active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§  3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence received and considered prior to September 1999 
consisted of the veteran's service medical records, private 
clinical treatment records dating from November 1965 through 
October 1979, signed statements received from members of the 
veteran's family and an associate, and personal statements 
offered by the veteran in support of his claim.  The 
veteran's service medical records, which are limited to unit 
morning reports and the report of his service separation 
examination, fail to disclose that he underwent treatment for 
a psychiatric disorder, per se, during his active service.  

The morning reports do show, however, that he was absent on 
sick leave for some 21 days in November and December 1957, 
and had been admitted to a U.S. Army Hospital (USAH) in 
Berlin during that period.  In a lay affidavit submitted in 
1979, the veteran's brother indicated that the veteran had 
been admitted to the Berlin USAH in late 1957 for what he 
characterized as nervous exhaustion.  According to the 
veteran's brother, he was discharged from service shortly 
thereafter in January 1958, but experienced difficulty in 
continuing his higher education.  

Since that time, the veteran experienced extended episodes of 
inpatient treatment for what was ultimately diagnosed as 
paranoid schizophrenia.  The veteran's brother offered that 
it was generally felt that the veteran's diagnosed 
schizophrenia either had its onset or was permanently 
aggravated during his active service, as evidenced by his 
period of hospitalization for "nervous exhaustion."  

Private clinical treatment records dating from 1965 through 
1977 disclose that the veteran was seen on extended in-
patient basis over that period for what was ultimately 
diagnosed as paranoid schizophrenia.  A history of the 
veteran having been hospitalized in service for nervous 
exhaustion or a nervous disorder was mentioned as a general 
matter, but no opinions as to the etiology or time of onset 
of the veteran's diagnosed paranoid schizophrenia were 
offered.  

A signed lay affidavit was received from a colleague, JEC 
(initials), dated in December 1998 in which he stated that 
the veteran had been admitted to the psychiatric ward of the 
Berlin USAH in the first week of November 1957 following what 
he described as a nervous breakdown.  According to JEC, the 
veteran had been relieved of his duties as a Russian language 
interpreter, and was given an assignment folding blankets in 
a supply room.  JEC failed to indicate the capacity in which 
he had been associated with the veteran, however.  

Evidence received after the September 1999 rating decision 
consists of multiple statements offered by the veteran's 
treating VA physicians regarding the onset and severity of 
his diagnosed paranoid schizophrenia, the report of a VA 
rating examination dated in September 2002, and a more 
detailed statement provided by JEC.  

The report of the VA rating examination indicates that the 
veteran indicated that he had been hospitalized in service 
for nervous exhaustion, but other than containing diagnoses 
of Axis I paranoid schizophrenia and undifferentiated 
schizophrenia, did not otherwise address the etiology of his 
schizophrenia.  

In his statement dated in May 2002, JEC offered that he 
served in the Army in Berlin with the veteran and indicated 
that they had become friends during that period.  He 
indicated that he saw the veteran on an irregular basis, and 
that he often complained of experiencing stressful situations 
in his job as a Russian language interpreter, particularly as 
such involved irregular sleep patterns.  Mr. JEC indicated 
that he was not with the veteran at the time of his nervous 
breakdown, but that he was aware of his hospitalization where 
he visited on two occasions.  

Statements dated in April 2001 and June 2001 were received 
from the veteran's treating VA physicians.  In those 
statements, the physicians discussed at some length his 
medical history, and noted his history of having been 
hospitalized in the psychiatric ward at the USAH in Berlin 
during his active service.  

The physicians noted that the morning reports reflected that 
he had been hospitalized for some unknown reason, but then 
pointed out the inconsistency in the discharge examination 
report which failed to mention any hospitalization or 
underlying cause for such.  The physicians concluded that it 
was more likely that the veteran had been admitted to the 
USAH psychiatric ward in service, and that his claimed 
nervous breakdown was a very early indicia of his diagnosed 
paranoid schizophrenia.  The physicians offered that it was 
therefore their opinion that the veteran's diagnosed paranoid 
schizophrenia had its onset during the veteran's active 
service.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
determination of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2002).



The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002); Hickson v. West, 12 Vet. App. 247 (1999).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 

(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was determined not to have been filed on or 
after August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as psychosis to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 C.F.R. §§ 3.307, 3.309 (2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for paranoid schizophrenia 
has been properly undertaken.  In addition, the Board is 
satisfied that all necessary evidentiary and other 
development has been undertaken to properly adjudicate the 
issue of entitlement to service connection for paranoid 
schizophrenia on a de novo basis.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits with respect to both 
issues characterized above.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

New & Material Evidence

The April 2001 RO determinations as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that the RO found 
official documentary evidence reflecting that the veteran was 
hospitalized in service for a psychiatric disorder was 
lacking, and that subsequent evidence including statements 
offered by the veteran's treating physicians while probative, 
was based on faulty premises.  Accordingly, the RO denied the 
veteran's attempt to reopen.  

The Board finds that statements offered by JEC, in 
conjunction with the April and June 2001 VA medical 
statements are new in the sense that they were not of record 
when the case was last decided in September 1999, and also 
that they are entirely probative of the issue of whether the 
veteran's paranoid schizophrenia was incurred in or as a 
result of his active service.  Mr. JEC's statement, when 
considered in conjunction with the unit morning reports 
previously of record tend to confirm or at least strongly 
suggest that the veteran was hospitalized in service for 
nervous exhaustion.  The RO pointed out that the veteran's 
medical records failed to reflect such treatment, but the 
Board observes, however, that the only service medical 
records available are limited to a one-page report of his 
service separation examination.  It is unclear if the 
veteran's service medical records were at least partially 
destroyed, but it is apparent that the RO's attempts to 
secure those records have not met with any great success.  

In any event, the Board finds that the statements offered by 
Mr. JEC when viewed in light of the morning reports and 
previous statements offered by the veteran's brother, are 
sufficient to establish that he was hospitalized in service 
for an unspecified psychiatric disorder.  Accordingly, the 
Board finds that the statements offered by Mr. JEC alone 
constitute new and material evidence to warrant reopening of 
the veteran's claim for service connection.  

The two VA medical opinions of April and June 2001 are 
clearly relevant to the issue of service incurrence, and for 
reasons articulated above, the Board finds such to constitute 
new and material evidence.  Accordingly, the Board finds that 
the veteran's claim for service connection for paranoid 
schizophrenia has been reopened.  The appeal is therefore 
granted to that extent.  


Service Connection for Paranoid Schizophrenia

After reviewing all relevant medical evidence as discussed 
above, the Board concludes that the evidence supports 
establishment of service connection for paranoid 
schizophrenia.  As noted, the morning reports reflect that 
the veteran was hospitalized in service for an unspecified 
reason, and that his associate, JEC has offered a first-hand 
account that the veteran had been admitted to a psychiatric 
ward at the Berlin USAH in early November 1957.  The Board 
finds Mr. JEC's statement to be credible, and observes that 
there is no contravening evidence of record to rebut such 
assertion.  Accordingly, the Board accepts that the veteran 
had been admitted to the psychiatric ward of the West Berlin 
USAH in early November 1957 for a psychiatric disorder.  

After accepting that the veteran was hospitalized for a 
psychiatric disorder in service, the Board next must consider 
the statements offered by the veteran's treating VA 
physicians.  Here, both physicians offered that his in-
service hospitalization most likely represented the onset of 
what was later diagnosed as paranoid schizophrenia, and 
extensive plausible rationales have been offered in support 
of those conclusions.  

The Board has accepted as true the underlying premises for 
those conclusions, and therefore accepts the VA physicians' 
opinions as competent and probative.  The veteran has been 
diagnosed with paranoid schizophrenia, a present disability, 
was shown to have been treated for a psychiatric disorder in 
service, and the April and June 2001 VA medical statements 
provide a plausible medical nexus between his in-service 
hospitalization and the current disability.  See 38 C.F.R. 
§ 3.303.  Accordingly, the Board finds that all elements for 
establishing service connection have been met here, and 
concludes that service connection for paranoid schizophrenia 
is warranted.  The appeal is therefore granted.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia, the appeal is granted in this regard.  

Entitlement to service connection for paranoid schizophrenia 
is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



